PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DITTER et al.
Application No. 16/548,000
Filed: 22 Aug 2019
For: FRAME DEVICE AND FAN MODULE WITH SUCH A FRAME DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(e), filed July 9, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 119(a)-(d) or (f), for benefit of priority to the filing date of DE 10 2018 214 283.1, filed August 23, 2018. In addition, this decision addresses the petition under 37 CFR 1.182, filed July 9, 2021, to expedite consideration of the aforementioned delayed priority petition.

The petition under 37 CFR 1.182 is GRANTED. The petition under 37 CFR 1.55(e), filed July 9, 2021, is being considered on an expedited basis.

The petition under 37 CFR 1.55(e) is GRANTED.

This application did not include a reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country, and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)(6)), unless previously submitted;
	(2)	the petition fee as set forth in 37 CFR 1.17(m);
	(3)	a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional (the Director may 
(4)	the above-identified nonprovisional application must be filed within 12 months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was not filed later than twelve months (six months in the case of a design application) of the filing date of the foreign application.  This right of priority may be restored upon petition pursuant to 37 CFR 1.55(c) if the above-identified nonprovisional application was filed after 12 months (six months in the case of a design application) of the filing date of the foreign application but within 2 months of this period.

The present application was filed on August 22, 2019, which was within 12 months of the August 23, 2018 filing date of DE 10 2018 214 283.1. On July 9, 2021, the Office received an ADS which identifies the foreign application for which priority is claimed by application number, country and filing date, the petition fee of $2100, and a proper statement of unintentional delay. 

All of the above requirements having been satisfied, the late claim for priority under 35 U.S.C. 
119(a)-(d) or (f), or 35 U.S.C. 365 (a) or (b), is accepted as being unintentionally delayed.
A corrected Filing Receipt, which includes the priority claim to the prior-filed foreign application is enclosed. 


Petitioner is advised that this decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 CFR 1.55(e) and the formal requirements for priority (see MPEP 213.02) have been met.  This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 216.

The Office acknowledges the September 23, 2019 receipt of a certified copy of DE 10 2018 214 283.1, filed August 23, 2018.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Corrected Filing Receipt